Citation Nr: 1707001	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  08-27 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period from November 8, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


A. Tenney, Associate Counsel  




INTRODUCTION

The Veteran, who is the appellant, had active service from August 1966 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the RO in Hartford, Connecticut, which granted an increased rating of 20 percent for residuals of a left clavicle fracture, effective January 4, 2007 (based on informal claim for increase in the VA treatment records; see 38 C.F.R. § 3.157 (2016)).  The Veteran appealed the December 2007 rating decision. 

In a statement received by VA on December 28, 2007, when expressing disagreement with the December 2007 rating decision for residuals of left clavicle fracture, the Veteran raised an informal claim for TDIU by requesting an "extraschedular rating" and stating that he had been let go from work as a commercial computer installer due to impairment from the service-connected left clavicle residuals.  The claim for TDIU was denied in a November 8, 2008 rating decision that was mailed on November 12, 2008.  Because the Veteran did not appeal the November 2008 rating decision, or submit additional relevant evidence within one year of the November 2008 rating decision (see 38 C.F.R. § 3.156(b) (2016)), the rating decision denial of TDIU became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  
In December 2011, the Veteran underwent a VA examination to help determine the severity of the service-connected residuals of the left clavicle fracture.  The VA December 2011 VA examiner indicated that the residuals of the left clavicle disability affected physical employment (see Rice v. Shinseki, 22 Vet. App. 447 (2009)).  As entitlement to TDIU has already been adjudicated prior to November 8, 2008, the issue of entitlement to TDIU has been raised for the period from November 8, 2008.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  



REMAND

TDIU

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), 
(b) (2016).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).


The Veteran contends generally that he is unable to sustain any form of substantially gainful employment due to service-connected disabilities.  Specifically, a June 2012 statement reflects the Veteran wrote that the left shoulder disability prevented him from raking leaves and doing household chores.  

The Veteran seeks a TDIU based on service-connected residuals of a left clavicle fracture rated as 20 percent disabling from January 4, 2007, and a cervical strain rated as rated as 10 percent disabling from September 10, 2015.  From November 8, 2008 the combined schedular disability rating eligibility criteria for a TDIU under 
38 C.F.R. § 4.16(a) have been met as no one service-connected disability was rated at 60 percent or more.  In the alternative, the combined schedular disability rating for all service-connected disabilities is 20 percent from January 4, 2007 and 
30 percent from September 10, 2015, which is less than the 70 percent threshold required under 38 C.F.R. § 4.16(a).  As the Veteran's service-connected disabilities do not meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) for eligibility for TDIU, the issue must be referred to the VA Under Secretary for Benefits, or the VA Director of Compensation and Pension Service, for consideration of TDIU under 38 C.F.R. § 4.16(b).  

July 2010 VA treatment records reflect that the Veteran reported being retired as both a cable layer and a part-time police officer.  April 2011 and November 2011 VA treatment records reflect that the Veteran reported receiving a general education diploma, attending technical school, and being retired.  

A December 2011 VA examination report reflects that the Veteran reported working for a phone company for 27 years post-service.  The Veteran also reported climbing poles for 10 years followed by work in bucket trucks, which did not require climbing.  In addition, the Veteran reported working as a freelancer for 
10 years installing computer cable networks at schools, and as a part-time police officer for approximately two years.  The Veteran reported leaving work as a part-time police officer due to, in part, shoulder pain.  The December 2011 VA examiner opined that the left shoulder disability impacted the ability to obtain a "physical occupation," to include occupations that required repeated use of the arm.  The December 2011 VA examiner also opined that the Veteran was capable of sedentary employment.  

A September 2014 VA Form 21-8940 "Veteran's Application for Increased Compensation Based on Unemployability" reflects that the Veteran reported that the service-connected left shoulder disability and a non-service-connected right hip disorder prevented him from securing or following any substantially gainful employment from 2005.  The September 2014 VA Form 21-8940 shows work with a cable company 46 hours per week from 2002 to 2005, as well as work with a police department 19 hours per week from 2005 to 2007.  The Veteran reported that the highest education level he achieved was grade school, training as a cable splicer, and wrote that the service-connected left shoulder disability impacted the ability to climb telephone poles.  

During a November 2015 VA shoulder examination, the Veteran reported left shoulder pain, which limited the ability to do household chores.  The November 2015 VA examination report also reflects that the Veteran reported being retired.  Upon examination the November 2015 VA examiner opined that the service-connected left-shoulder disability impacted the ability to rake, shovel, push, mow, or complete repeated work above the plane of the shoulder.  The November 2015 VA examiner also opined that the left shoulder disability impacted the ability to repeatedly push, pull, rake, lift, or carry.  The November 2015 VA examiner opined that the left shoulder disability did not impact the ability to perform sedentary work. 

A November 2015 VA cervical spine examination report reflects that the Veteran reported chronic neck pain, aggravated by work above the shoulders, which impacted the ability to complete "odd jobs."  The November 2015 VA examiner opined that the service-connected cervical strain impacted the ability to perform repeated overhead work involving pulling, pushing, lifting, and carrying.  


Based on the above, as the Veteran's service-connected disabilities do not meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) for eligibility for TDIU, the issue must be referred to the VA Under Secretary for Benefits, or the VA Director of Compensation and Pension Service, for consideration of TDIU under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AOJ should include in the claims file any VA treatment records that are currently outstanding.

2.  The RO/AOJ should refer the issue of TDIU to the VA Under Secretary for Benefits, or the VA Director of Compensation and Pension Service for consideration under 38 C.F.R. § 4.16(b).

3.  If the benefit sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




